Citation Nr: 0718794	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for chronic 
skin rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a compensable rating 
for chronic skin rash.   

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in February 2007.  A 
transcript of the hearing is of record and associated with 
the claims folder.  

This case is now ready for appellate review.  


FINDING OF FACT

The veteran's chronic skin rash is productive of less than 5 
percent of the entire body and less than 5 percent of exposed 
area affected; and no more than topical therapy required 
during the past 12-month period.  


CONCLUSION OF LAW

The criteria for a compensable rating for chronic skin rash, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10. 4.118, Diagnostic Code 7806 (2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
includes notifying the veteran of the evidence VA will 
attempt to obtain and that which the veteran is responsible 
for submitting.  Proper notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that the VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159 (2006).  These notice requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability; a connection between the 
veteran's service and the disability; degree of disability; 
and the effective date of the disability.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  VCAA notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
claimant, 2) that a reasonable person could be expected to 
understand from the notice what was needed, or 3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In this case, in a March 2004 letter, the RO provided timely 
(i.e. prior to the rating decision on appeal) notice to the 
veteran regarding what information and evidence is needed to 
substantiate an increased rating claim, specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim.  Additionally, a March 2006 letter 
provided the veteran with notice compliant with Dingess.  

The Board notes that the veteran did receive notice as to the 
information and evidence needed to substantiate the degree of 
disability but not timely notice as to the effective date 
element.  As such, the VCAA notice, with respect to the 
effective date element, was deficient as to timing and the 
error is presumed prejudicial.  Nevertheless, the Board finds 
that such presumption of prejudice is rebutted because this 
error did not affect the essential fairness of the 
adjudication.  The defect was cured because the veteran had 
actual knowledge of what was necessary for the effective date 
element.  As stated previously, notice compliant with Dingess 
was provided to the veteran in a letter dated March 2006.  
While the notice provided was not given prior to the RO 
adjudication of the claim, the notice was provided prior to 
the transfer and certification of the veteran's claim to the 
Board.  The content of the notice fully complied with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and both the 
veteran and his representative had time to consider the 
content of the notice and respond with any additional 
evidence or information that was pertinent to the claim.  The 
representative submitted arguments on behalf of the veteran's 
claim in a June 2006 statement in lieu of a Form 646.  That 
statement (issued after the notice compliant with Dingess) 
provided the representative the opportunity to make 
additional arguments in support of the claim.  Therefore, the 
Board finds that the veteran was given, via his 
representative, " a meaningful opportunity to participate 
effectively in the processing of his claim by VA," such that 
the VCAA timing error did not affect the essential fairness 
of the claim.  See Sanders, supra.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, since the 
claim for an increased rating will be denied, no effective 
date will be assigned.  In light of the foregoing, the Board 
concludes that the defect in the timing of the notice as to 
the effective date element constitutes harmless error.  

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist the 
veteran with the development of his claim.  The record 
includes VA treatment records.  The veteran was scheduled and 
underwent a VA examination.  There are no known additional 
records to obtain.  A hearing was offered, and the veteran 
testified at a Travel Board hearing before the undersigned 
VLJ in February 2007.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.


II.  Increased Rating

Service connection was established for chronic skin rash by 
rating decision of March 1985.  A noncompensable rating was 
assigned, effective from January 1985.  This rating has been 
in effect to this date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The veteran asserts that his skin condition is more severe 
than the noncompensable rating reflects.  He complains of 
dryness and itching.  

The veteran is rated under Diagnostic Code 7806 for 
dermatitis.  Under Diagnostic Code 7806, for dermatitis, with 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and when no more than topical 
therapy is required during a 12-month period, a non-
compensable rating is assigned.  With at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during a 12-month period, a 10 percent 
rating is assigned.  With 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during a 12-month period, a 30 percent rating 
is assigned.  

A thorough review of the medical evidence of record shows 
that the veteran's chronic skin rash is appropriately rated 
as noncompensable.  

VA outpatient treatment records from April 2003 to March 2004 
are associated with the claims folder.  In April 2003, the 
veteran was seen was seen complaining of dry scaly rash on 
his lower legs that he stated that he had for years.  The 
examiner found the skin to be intact with some dry, scaly 
patches to both calf areas.  The veteran was instructed to 
schedule an annual check up with his primary care physician.  
In March 2004, he was seen complaining of rash and itching to 
the left side of his back and left torso area.  Fine pink 
rash was noted to the left torso and left back area.  He 
indicated that this had occurred on his legs for years and 
was now spreading.  He refused to wait to see his primary 
care physician and it was noted that he had another 
appointment scheduled for the next week.  

The veteran underwent a VA examination in May 2004.  He 
complained of the rash intermittently for the past 30 years.  
He was treated with hydrocortisone and developed a reaction 
to the Cordran tape on his legs.  He stated that when he 
developed the rashes, they were quite pruritic.  He sought 
medical care in the last year and biopsies that have been 
performed were reported to be nonspecific. Physical 
examination showed three to four scattered circular to 
annular pink scaly patches on his bilateral lower extremities 
that appeared to be a little excoriations around them.  The 
diagnostic impression was dermatitis, possibly nummular, 
contact enlarging.  The examiner indicated that the rashes 
accounted for about 1 percent of his total body and 0 percent 
of his exposed body.  

The veteran testified at a Travel Board hearing before the 
undersigned VLJ in February 2007.  The veteran testified that 
he had a tropical rash that was not helped by any medication.  
He stated that he used Cortisone tape for a while, which no 
longer worked.  He also stated that he used topical ointments 
but no longer used them.  He indicated that the rash occurred 
from his ankles up to his crotch, between his legs, sometimes 
on his back, legs, and groin.  He testified that the rash 
developed pustules in the skin, were really sore, irritated 
by sweating, and left scars, preventing him from wearing 
shorts in public.  As a result of his skin rash, he stated 
that he could no longer work in an outdoors profession and 
changed careers.  He stated he could no longer be exposed to 
outdoor contaminants.  In the past 12 month period, he 
testified that he had one or two minor outbreaks, lasting 
three to four days, and that he treated himself.  

Based on the medical findings and the veteran's own testimony 
at the hearing, the veteran's chronic skin rash, occurred on 
no more than two occasions in the last twelve months, was 
self treated, and occurred on less than one percent of his 
body and in no exposed area.  Symptoms requiring at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period are not shown.  Therefore, a compensable rating 
for chronic skin rash is not warranted.  


ORDER

A compensable rating for chronic skin rash is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


